Citation Nr: 9930745	
Decision Date: 10/28/99    Archive Date: 11/04/99

DOCKET NO.  97-26 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased (compensable) evaluation for 
otomycosis of the left ear, currently evaluated as 0 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. R. Gleeson, Associate Counsel


INTRODUCTION

The veteran served on active military duty from September 
1943 to February 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Winston-Salem, North Carolina (RO) which, in part, denied the 
veteran's claim for a compensable evaluation for otomycosis 
of the left ear.  The veteran testified before the 
undersigned Board Member at an August 1999 Central Office 
hearing.


REMAND

The veteran was granted service connection for otomycosis of 
the left ear in March 1946, evaluated as 10 percent 
disabling.  In a June 1948 rating decision, the evaluation 
was decreased to 0 percent.  He alleges that his condition 
has worsened and that he is entitled to an increased 
evaluation.  As a preliminary matter, it is noted that the 
veteran's claim alleges an increase in severity of the 
service-connected disability, and is therefore a well-
grounded claim for an increased evaluation.  See Caffrey v. 
Brown, 6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 
Vet. App. 629, 632 (1992).  Thus, the VA has a duty to assist 
the veteran in developing his claim, including affording the 
veteran opportunity for a thorough and contemporaneous VA 
medical examination.  Green v. Derwinski, 1 Vet. App. 121, 
124 (1991).

The veteran has not had a VA examination for rating purposes 
since 1948.  Recent medical evidence in the claims file 
pertaining to the veteran's otomycosis includes Durham, North 
Carolina VA Medical Center (VAMC) records dated from June to 
August 1996.  The claims file also contains private clinical 
records of Dr. Phipps from High Point E.N.T. Associates dated 
in August 1999, which were submitted by the veteran at his 
Central Office hearing.  The veteran also testified at the 
hearing that he received treatment for his ears in the 1980's 
at a VA medical facility in New York city located at 25th 
Street and First Avenue.  He also received treatment at the 
facility located on 27th Street and Seventh Avenue before it 
was closed.  He further testified that he has received 
ongoing recent treatment for his ear, including the 
prescription of drops and powder, at the Durham, North 
Carolina VAMC as recently as 1998.  Records of treatment at 
the New York VAMC's, as well as recent Durham VAMC records 
are not in the claims file, and have not been requested by 
the RO to date.

The RO's November 1996 rating decision also denied the 
veteran's claim for service connection for bilateral hearing 
loss, and his claim for a 10 percent evaluation based upon 
multiple, noncompensable, service-connected disabilities.  
The veteran filed a notice of disagreement with respect to 
the increased rating issue.  The representative has argued 
that the notice of disagreement should be construed as 
covering the issue of service connection for bilateral 
hearing loss.  The Board disagrees inasmuch as the veteran 
specifically identified and discussed only the increased 
rating issue in his notice of disagreement and made no 
reference to it in his substantive appeal, Form 9.  However, 
the representative's presentation and evidence received at 
the BVA hearing in August 1999 may be considered a claim to 
reopen service connection for bilateral hearing loss.  The 
issue is referred to the RO for any development deemed 
appropriate and adjudication.  

In light of the foregoing, this claim is REMANDED to the RO 
for the following further development:

1.  The private medical records submitted 
by the veteran at his hearing before the 
Board in August 1999 are to be reviewed 
and considered in the veteran's current 
claim.  

2.  The RO should obtain records of all 
treatment received by the veteran at the 
VAMC facilities in Durham, North 
Carolina; and at 25th St. and First Ave., 
New York, New York.  These records should 
be associated with the file.

3.  After completion of the above, the 
veteran should be afforded a VA 
examination to assess the condition of 
his service connected left ear 
impairment.  The examiner should review 
the claims file prior to conducting the 
examination.  The examination should 
include audiological testing, and the 
examiner is asked to comment on whether 
hearing loss of the left ear, if any, is 
related to the veteran's otomycosis or 
any other incident of service.  The 
examiner is asked to set forth all 
findings and supporting rationale in a 
written report.

4.  After completion of the above 
development, the RO should readjudicate 
the veteran's claim for otomycosis of the 
left ear.  If the decision remains 
adverse to the veteran, both he and his 
representative should be furnished a 
supplemental statement of the case and 
should be provided an appropriate period 
of time in which to respond thereto.  In 
addition, after reviewing the newly 
associated evidence, the RO continues to 
deny the issue currently in appellate 
status, the veteran and his 
representative are to be furnished a 
supplemental statement of the case.  


The purpose of this REMAND is to obtain additional 
information, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any addition 
evidence he desires to have considered in connection with his 
current appeal.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No action is required of the veteran until he is 
otherwise notified.








		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).












